PER CURIAM.
This is an appeal by V.S., father of V.S., V.S., and V.S., from an order declaring the children dependent. The court’s finding of dependency was based solely on one act of abuse on M.K., who is the child of appellant’s wife and not part of this appeal. We reverse the order, because the Department of Children and Families failed to present sufficient evidence showing that appellant’s children were at substantial risk of imminent abuse. See D.H. v. Dep’t of Children & Families, 769 So.2d 424 (Fla. 4th DCA 2000); Gaines v. Dep’t of Children & Families, 711 So.2d 190 (Fla. 5th DCA 1998); Fetters v. Dep’t of Health & Rehab. Servs., 589 So.2d 959 (Fla. 5th DCA 1991).
REVERSED.
ALLEN, C.J., ERVIN and KAHN, JJ., CONCUR.